Citation Nr: 1308521	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned Veteran Law Judge at the RO in September 2011.  A transcript of that hearing has been reviewed and associated with the claims file.

As stated, in an October 2007 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claim (Court).  In the May 2012 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's October 2007 decision and remanding the matter to the Board for further consideration.

The Veteran has asserted that he is not employable by reason of his service-connected disabilities.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, a claim for TDIU has been added to this appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2. Service connected disabilities prevent the Veteran from engaging in gainful employment for which he otherwise is qualified.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2. The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records and private treatment records.  Next, the Veteran was afforded VA examinations in April 2011 and January 2012.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  In addition, the Veteran was afforded an opportunity to testify before a Veterans Law Judge, and he did so in September 2011. 

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4). Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits of the Claims

Increased Rating for PTSD

The Veteran was initially granted service connection for PTSD by way of a July 1991 rating decision and assigned a 10 percent rating.  He did not appeal that decision.  In April 1999, the rating was increased to 50 percent.  In January 2007, he filed this claim for an increase, which was denied by way of the October 2007 rating decision under appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, as is the case with respect to the Veteran's PTSD claim, the present level of disability is the primary concern.   Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent decision of the Court, however, held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged." See Hart v. Mansfield, 21 Vet App 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability has exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's PTSD is currently evaluated as 50 percent disabling, which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Significantly, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

Turning to the evidence, the Veteran was initially diagnosed as having PTSD as early as May 1990.  During the course of this appeal, his symptoms are thoroughly summarized by way of VA examination reports, outpatient notes, and the Veteran's own hearing testimony, each of which is summarized in pertinent part, below.

In a January 2007 mental health clinic note, at approximately the same time of the Veteran's increased rating claim, he is reported to have increased irritability and isolation due to the death of a close family member.  He is otherwise noted as having a depressed mood, but without suicidal/homicidal ideation or hallucinations and with clear, goal-directed speech and appropriate affect.  Several months later, at the VA examination, the Veteran reported trouble sleeping, an anxious and jittery feeling, and "some trouble concentrating."  He also reported feeling angry for no obvious reason, but reported no history of violence.  The Veteran is also noted as isolative.  The Veteran's mood was noted as "worried or sad sometimes."  The examiner noted that there was no change in the Veteran's psychosocial functioning since the 2001 VA examination.  He was appropriately dressed, had normal speech and communication, an appropriate affect, no illogical or delusional thought process and no suicidal or violent ideation.  His memory was noted as good, his insight fair, and his judgment adequate.  The examiner assigned a GAF of 55 indicative of moderate impairment in social and industrial function.  The Veteran's symptoms were seemingly consistent through 2009 according to the VA outpatient mental health clinic notes.  For example, an August 2009 clinical note is indicative of the Veteran being alert and well oriented with logical and goal directed speech.  In fact, at this time the Veteran reported that he did not have a depressed mood.  He reported no changes in the severity of his PTSD and that he wanted no changes in medication.

The most recent VA examination was in April 2011.  Although the Veteran suggested that he had an exacerbation of his condition, the symptoms reported at this time were generally consistent with those reported throughout the course of this appeal.  He did report difficulty in maintaining relationships with others, as well as continuing isolation.  Physical examination revealed normal appearance, normal speech, but a slightly flat mood.  There was no sign of disordered thought and the Veteran denied suicidal or homicidal ideation.  The examiner noted that the Veteran reported problems maintaining concentration and attention, but that this symptom was not apparent at the time of examination.  The Veteran's judgment was noted as adequate and his cognitive functioning was noted as grossly within normal limits.  A GAF of 50 was assigned, again indicative of moderate limitations.

At the time of the Veteran's September 2011 hearing, he again reported difficulty concentrating, as well as continued isolation.  He testified that he has friends that wonder why he does not go places, which is indicative of some difficulty maintain relationships.  He also reported being estranged from most of his family.  See hearing transcript at pages 2 through 6.

Finally, according to a January 2013 employability evaluation from Dr. C. K. W, a certified rehabilitation counselor, upon review of the evidence within the record and an interview with the Veteran, it was determined it was "at least as likely as not that the impairments caused by his service connected PTSD including high anxiety, sleep deprivation, failing short term memory and marked limits on concentration, persistence and pace have rendered him unable to obtain and maintain a substantially gainful occupation..."  Dr. C. K. W., also stated that "[i]n terms of social interaction he leads a solitary existence and even plans his movements carefully an in advance so that he will not have to ask others for directions or assistance.  He also indicates that he is not able to be around other people without becoming distracted by their presence."  See Dr. C. K. D's January 2013 letter. 

Based on the above evidence, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD throughout the period of appeal.  Although the Veteran had few, if any, symptoms listed in the criteria for a 70 percent rating on the VA examinations, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  In addition, although the VA examiners indicated a level of impairment more nearly approximating a 50 percent rating, there is competent medical and lay evidence to the contrary.  The Veteran is competent to testify as to his observations of his symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Furthermore, the Board finds the opinion of Dr. C. K. W. to be of significant probative weight, as he explained the reasons why he concluded that the persistence and severity of the Veteran's symptoms were greater than the reduced reliability indicated by the criteria for a 50 percent rating.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Namely, Dr. C. K. W. explained the Veteran was socially and occupationally impaired as a result of his service connected PTSD.

Given that the preponderance of the lay and medical evidence reflects that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, a 70 percent rating is warranted.  The Board finds that he is not entitled to a higher, 100 percent rating because his occupational and social impairment have not more nearly approximated total occupational and social impairment.  Although the Veteran's PTSD symptoms are severe, they do not more nearly approximate total social and occupational impairment because his behavior is not noted as abnormal, and his thought processes and communication have been noted as normal.  The Veteran is not totally socially impaired as he testified at the September 2011 Board hearing that he has maintained some friendships.  The Veteran has denied delusions and hallucinations and suicidal and homicidal ideations.  He was fully oriented throughout the relevant time period.  See 38 C.F.R. § 4.130, DC 9411. This evidence reflects that neither the Veteran's symptoms nor his overall level of impairment more nearly approximate the total social and occupational impairment required for a 100 percent rating. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include both the symptoms listed and the overall level of impairment.  As the Board has been able to determine the appropriate rating based on the overall level of impairment, which includes all of the symptoms and their effect on social and occupational impairment caused by the Veteran's PTSD, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's PTSD most nearly approximate the criteria for a 70 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application and a 70 percent rating is warranted for the Veteran's PTSD. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

TDIU

As noted in the Introduction, the matter of TDIU due to the Veteran's PTSD disability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As stated above, the Board is granting a 70 percent rating for PTSD.  The Veteran is also in receipt of a 20 percent schedular rating for hypertension, a 20 percent schedular rating for residuals of a left ankle sprain, a 20 percent schedular rating for residuals of a postoperative temporomandibular derangement, a noncompensable schedular rating for facial pyoderma, and a noncompensable schedular rating for a laceration of the chin.  As his combined total schedular rating exceeds 70 percent, the schedular criteria for a TDIU are met.

The remaining question before the Board an adjudicating this appeal is therefore whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities at any point during the appeals period.  Id. 

Here, Dr. C. K. W.'s January 2013 letter shows that the Veteran was unable to work since 1990.  It was also noted that the Veteran "no longer has the ability to maintain daily functioning with any consistence, no concentrate for at least two hour periods at a minimum, nor maintain regular attendance for work of any kind, due to his service connected conditions."  See Dr. C. K. W.'s January 2012 letter.

During his September 2011 Travel Board Hearing, the Veteran testified that he was not working and had not worked since approximately December 1989, and his employment prior to that date was apparently marginal.  Accordingly, the Board finds that based on the evidence noted above, which shows that the Veteran's service-connected PTSD has rendered him unemployable, entitlement to a TDIU is granted.


ORDER

A 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


